Title: To Thomas Jefferson from William H. Morgan, 26 January 1809
From: Morgan, William H.
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia Jany. 26: 1809
                  
                  I have been Solicited by a number of Citizens of Pennsylvania to furnish them with a whole length print of the Hone. Jas. Madison to correspond with those of President Washington & your Excellency’s—Having this day learnt that you are in possession of a half length Portrait of that Hone. Gentleman I respectfully beg you would permit me to take a Copy from it—being determined to make it a work of importance in point of execution I feel confident, that your Excellency will patronize it and grant my request 
                  I have the honour to be With the highest Respect Your very Humble Servant
                  
                     —William H Morgan 
                     
                  
               